                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                              )
                                                      )
               v.                                     )
                                                      )      Docket No. 1:19-cr-10328-FDS
RICHARD PHILIPPE                                      )
                                                      )
                       Defendant.                     )
                                                      )

                    RESPONSE TO ORDER REGARDING 18 U.S.C. § 3142

       The Court has ordered that the United States specify the grounds under which it is

moving for detention. The United States respectfully responds that it relies on the following

two grounds for detention:

       1. Dangerousness. See 18 U.S.C. § 3142(f)(1)(E). This subsection applies in cases

           involving a firearm or other dangerous weapon. Here, Defendant is charged with

           possessing ammunition, which is a dangerous weapon. 1 In addition, while

           Defendant is not charged with possessing a firearm, his alleged offense involved the

           possession of firearms in that he is alleged to have sold firearms and ammunition out

           of his Taunton warehouse and in that the search of that warehouse uncovered both

           144 rounds of ammunition and firearm boxes with serial numbers corresponding to

           firearms purchased by Defendant’s source of supply. See Complaint Affidavit

           (Docket 1, ¶¶ 7, 9. 2


1
  See, e.g., 18 U.S.C. § 921(a)(4)(B), which expressly excludes “shotgun shell” from a category
of weapons, and which thus implies that other types of shells, cartridge cases, and bullets that
can be expelled from a firearm constitute “weapons.” See, also 18 U.S.C. § 930 (defining
“dangerous weapon,” for the purpose of that statute, to include any material that is used for or is
readily capable of causing death or serious bodily injury.
2
 Moreover, Defendant acknowledged possessing ammunition in his warehouse that he acquired
during trips that he made to Georgia for the purpose of obtaining firearms. Id. ¶ 11.
       2. Risk of Flight. See 18 U.S.C. § 3142(f)(2)(A).


       The United States submits that the factors set forth in the report issued by Pretrial

Services and discussed during the hearing on September 10, 2019 justifies detention on each of

the foregoing grounds.


                                                      Respectfully submitted,

                                                      ANDREW E. LELLING
                                                      UNITED STATES ATTORNEY

                                                      By:/s/ William F. Abely
                                                      WILLIAM F. ABELY
                                                      Assistant U.S. Attorney
                                                      One Courthouse Way, Suite 9200
                                                      Boston, Massachusetts 02210
                                                      William.abely@usdoj.gov


Date: September 12, 2019




                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                              /s/ William F. Abely
                                              WILLIAM F. ABELY
                                              Assistant U.S. Attorney
Date: September 12, 2019
